           Case 1:19-cv-05708-JMF Document 97 Filed 12/28/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROMA TORRE et al.,                                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-CV-5708 (JMF)
                  -v-                                                  :
                                                                       :        AMENDED
CHARTER COMMUNICATIONS, INC. d/b/a                                     :   MEMORANDUM OPINION
SPECTRUM,                                                              :       AND ORDER1
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        Plaintiffs are long-time reporters for New York One (“NY1”) and bring claims against

Defendant Charter Communications, Inc. (“Charter”) for sex and age discrimination under

federal, state, and local law. See Torre v. Charter Commc’ns, Inc., — F. Supp. 3d —, 2020 WL

5982684, at *1-2 (S.D.N.Y. Oct. 8, 2020). Plaintiffs issued a subpoena to Adam Leibner, see

ECF No. 83-1 (“Leibner Subpoena”), an agent for Pat Kiernan, Annika Pergament, and Jamie

Stelter (together, the “Movants”), all of whom are other NY1 on-air talent. The subpoena

demands all documents and communications with Movants related to Movants’ contracts with

Charter and all documents and communications that discuss Plaintiffs or the allegations in the

Complaint. Movants now seek, pursuant to Rule 45(d)(3)(B) of the Federal Rules of Civil

Procedure, to quash the Liebner Subpoena. ECF No. 82. Substantially for the reasons stated in

Movants’ briefs, the Court concludes that Movants have standing to object to the Leibner



1
        This Amended Memorandum Opinion and Order includes corrections to footnote 3 below
(footnote 2 in the original) and supersedes the Court’s Order of December 23, 2020. See ECF
No. 96.
          Case 1:19-cv-05708-JMF Document 97 Filed 12/28/20 Page 2 of 4




Subpoena and that there are valid grounds to quash the Leibner Subpoena. See ECF No. 87

(“Mem.”), at 6-17; ECF No. 93 (“Reply”), at 3-10. Accordingly, the motion is GRANTED.

       First, there is no dispute that Movants have standing, at least to the extent that they seek

to protect their own privacy and economic interests. See ECF No. 89 (“Pls.’ Opp’n”), at 12 &

n.9; see also, e.g., Johnson v. J. Walter Thompson U.S.A., LLC, No. 16-CV-1805 (JPO) (JCF),

2017 WL 3055098, at *6 (S.D.N.Y. Jul. 18, 2017); Koch v. Greenberg, No. 07-CV-9600 (BSJ)

(DF), 2009 WL 2143634, *3 n.1 (S.D.N.Y. July 14, 2009). Plaintiffs do argue that Movants lack

standing to object on the basis of cumulativeness or the like. See Pls.’ Opp’n 12 & n.9. But,

even if that is the case, the Court has an independent obligation to “limit the frequency or extent

of discovery” that “is unreasonably cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome, or less expensive,” so there is no

impediment to addressing all issues Movants raise. Fed. R. Civ. P. 26(b)(2)(C)(i).

       With respect to the merits, three reasons justify quashing the Leibner Subpoena. First,

Plaintiffs seek a large universe of documents from Leibner, a non-party, that could and should be

obtained from Defendant Charter, a party to this action.2 Plaintiffs assert that “Charter’s access

to documents may be limited” and that “Charter is likely to severely limit its search for

responsive electronic discovery,” Pls.’ Opp’n 11, but such speculation is not a basis to look first

to a non-party. On that basis alone, the subpoena is problematic. See Genus Lifesciences Inc. v.

Lannett Co., No. 18-CV-7603 (WHO), 2019 WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019)

(“Because of [the plaintiff’s] failure to attempt to obtain the requested documents from [the


2
        Indeed, the Leibner Subpoena is extremely broad. See, e.g., Leibner Subpoena 14-15
(“All documents and communications related to [Movants’] contract[s] with Charter . . . . All
documents and communications with [Movants] related to or mentioning any of the Plaintiffs . . .
. All documents and communications regarding the allegations [in the Complaint].” (emphasis
added)).


                                                 2
          Case 1:19-cv-05708-JMF Document 97 Filed 12/28/20 Page 3 of 4




defendant] prior to seeking them from [the non-party], its subpoena is an undue burden on [the

non-party].”); Alcon Vision, LLC v. Allied Vision Grp., Inc., No. 19-MC-384 (AT), 2019 WL

4242040, at *2 (S.D.N.Y. Sept. 6, 2019) (“[T]he subpoena imposes an undue burden on [the non-

party]. To the extent that [the plaintiff] seeks Defendants’ representations to [the non-party], [the

plaintiff] can obtain that information from Defendants . . . .” (internal quotation marks and

citation omitted)).

       Second, to the extent that Plaintiffs argue that Leibner possesses documents that Charter

does not have, they fail to show whether or how these documents are relevant to their claims.

See Pls.’ Opp’n 11. “[A]ny subpoena that is issued to non-parties pursuant to Rule 45 is subject

to Rule 26(b)(1)’s overriding relevance requirement.” Hughes v. Twenty-First Century Fox, Inc.,

327 F.R.D. 55, 57 (S.D.N.Y. 2018) (internal quotation marks omitted). As Movants persuasively

explain, except to the extent that such communications were shared with Charter (in which case

Charter would presumably have them), communications between Leibner and Movants regarding

their contract negotiations or including thoughts about the Plaintiffs have limited or no relevance

to whether Charter improperly denied Plaintiffs opportunities or retaliated against them, the

substance of Plaintiffs’ claims in this case. See Mem. 11; Reply 6-8.

       And finally, on the current record, Plaintiffs fail to meet their burden to show that their

need for the requested documents outweighs the potential privacy and economic harms Movants

face. See, e.g., Banner Indus. of N.E., Inc. v. Wicks, No. 1:11-CV-1537 (NAM) (RFT), 2013 WL

5722812, at *8-9 (N.D.N.Y. Oct. 21, 2013); Solow v. Conseco, Inc., No. 06-CV-5988 (BSJ)

(THK), 2008 WL 190340, at *5 (S.D.N.Y. Jan. 18, 2008). Nor, as Plaintiffs suggest, see Pls.’

Opp’n 9-10, could Movants’ concerns be easily allayed via protective orders, given that here,

Plaintiffs are Movants’ competitors as journalists and media personalities, and Charter is




                                                 3
Case 1:19-cv-05708-JMF Document 97 Filed 12/28/20 Page 4 of 4
